Citation Nr: 0913461	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-31 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation, in excess of 50 
percent, for post-traumatic stress disorder (PTSD).

4.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to 
September 1969.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from July 2005, June 2006 and July 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.

The record reflects that the Veteran attended a travel board 
hearing before the undersigned in Wichita, Kansas, in March 
2009.  The hearing transcript is of record.

The issues of service connection for both hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Throughout the appeal the evidence of record shows 
agitated, anxious and extremely depressed mood, restricted 
affect, daily panic attacks, difficulty sleeping, suicidal 
ideation, difficulty in adapting to stressful situations, 
irritability, obsessive and ritualistic behavior, exaggerated 
startle response, and an inability to establish and maintain 
effective relationships but does not show that the 
symptomatology associated with the Veteran's service-
connected PTSD more closely approximates total occupational 
and social impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions, grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation as to time or place; and 
memory loss for names of close relatives, own occupation, or 
own name.

2.  The Veteran is currently service-connected for the 
following disabilities: PTSD, evaluated as 70 percent 
disabling, type II diabetes mellitus evaluated at 20 percent 
disabling, peripheral vascular disease associated with type 
II diabetes mellitus evaluated at 0 percent disabling, and 
erectile dysfunction associated with type II diabetes 
mellitus evaluated at 0 percent disabling.  The combined 
rating is 80 percent.

3.  The medical and other evidence of record tends to 
indicate the Veteran is unable to obtain and/or maintain 
substantially gainful employment due to his service-connected 
PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent throughout 
the appeal, but not greater, for the Veteran's service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.126, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for the establishment of a TDIU are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.340, 4.3, 4.7, 4.16 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As the Board's decision herein to grant both an increased 
initial evaluation for PTSD to a 70 percent disability rating 
and TDIU, is a full grant of the benefits sought on appeal, 
no further action is required to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008)) and the implementing regulations.

Analysis

I.  PTSD

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's PTSD.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for the Veteran's service- 
connected PTSD.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2008).  For reasons discussed in 
more detail below, the Board finds that the competent 
evidence demonstrates that the Veteran's service- connected 
disability did not undergo an increase in severity sufficient 
to warrant a staged rating during the relevant appeal period.  
As such, the Board will discuss the Veteran's PTSD 
symptomatology in relation to the applicable rating criteria 
for the entire appeal period.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).  Under that diagnostic 
code, a 50 percent rating is assigned when there is evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is prescribed when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names 
of close relatives, own occupation, or own name.  Id.  

In addition to evidence regarding the Veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains a Global 
Assessment of Functioning (GAF) score.  The GAF is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See Quick Reference to 
the Diagnostic Criteria from DSM-IV at 47 (American 
Psychiatric Association 1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the 
Veteran's disability picture, and that it does not have a 
'formula' that it follows in assigning evaluations.  Rather, 
the Board considers the Veteran's entire disability picture, 
including GAF scores.  Under such circumstances Veterans with 
identical GAF scores may be assigned different evaluations 
based on each individual's symptomatology and level of 
functioning.  Furthermore, the Board need not accept a GAF 
score as probative.  See Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(it is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran meets the criteria for an increase to a 70 percent 
evaluation, but no more, for PTSD for the entire appeal 
period.  The May 2006 C&P examination report indicates that 
the Veteran's PTSD is characterized by an agitated, anxious 
and depressed mood, difficulty sleeping, suicidal ideation, 
difficulty in adapting to stressful situations, irritability, 
obsessive and ritualistic behavior, daily panic attacks and 
an inability to establish and maintain effective 
relationships.  As will be discussed in more detail below, 
such symptoms warrant a disability rating of 70 percent.

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the Veteran's symptomatology most closely approximates a 
100 percent evaluation or higher.  In this regard, the Board 
notes that the Veteran's medical records do not contain 
evidence which supports a finding that he has gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, an inability to 
perform activities of daily living, disorientation as to time 
or place, or memory loss for names of close relatives, own 
occupation, or own name.  As such, the Board notes that as 
the Veteran does not meet the criteria for the higher 
evaluation, an evaluation of 100 percent is unwarranted.  

At the May 2006 C&P examination the Veteran was reported as 
having a restricted affect, appearing agitated, anxious, 
teary-eyed and depressed.  The Veteran was oriented to time 
and space but he was distracted and while he did not appear 
to have difficulty focusing his thought process during the 
May 2006 C&P examination, a psychiatric treatment report note 
dated March 2006 noted that the Veteran's thought process was 
rambling and racing and that he was very distracted.  The 
Veteran did not indicate that he has delusions or impaired 
judgment, although he did exhibit some memory issues as he 
had difficulty remembering day to day activities.  The 
Veteran did report some destructive behavior with regard to 
both his property and himself, indicative of obsessive and 
ritualistic behavior.  The Veteran also noted daily panic 
attacks and constantly feeling overwhelmed.  In addition, the 
Veteran states that he often has thoughts of suicide, but has 
never acted on them.  Finally, the Veteran noted that he 
suffers from irritability or outbursts of anger and has 
increasing difficulty dealing with others in stressful 
situations.

Evidence, with respect to the Veteran's ability to establish 
and maintain effective relationships, indicates that the 
Veteran has become increasingly isolated from other people.  
The Veteran stated at his May 2006 C&P examination that he 
has no friends and very rarely associates with any family.  
He further stated that he moves almost every year due to 
disagreements with neighbors.  The Veteran easily becomes 
overwhelmed when dealing with other people and as a result he 
rarely attends public places except when absolutely 
necessary.  He is currently unemployed because of his 
difficulties in dealing with other people.  Former employers 
find him unsuitable for employment because his actions make 
him dangerous to other employees and clients.  See May 2008 
letters from Sounding House and My Secretary.  While the 
Veteran appears to be incapable of establishing and 
maintaining social and working relationships and the Veteran 
is becoming more and more disengaged with others.

While the evidence of record indicates that the Veteran is 
able to perform many activities of daily living, he is having 
more and more difficulty dealing with other people in 
stressful situations.  In fact, the Veteran has trouble being 
around other people at all because he is so easily 
overwhelmed.  In addition, the Veteran displays obsessive and 
ritualistic behavior like scratching himself when he gets 
nervous and demonstrating destructive behavior when in 
uncomfortable situations.  Thus, the Board concludes that the 
Veteran's overall disability picture for the entire appeal 
period most closely approximates that contemplated by a 70 
percent evaluation.

Additionally, the May 2006 C&P examiner assigned a GAF score 
of 45 and the May 2005 C&P examiner assigned a GAF score of 
50, both of which indicate that the Veteran has some serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  
The Board finds that GAF scores of 45 and 50 are consistent 
with the medical evidence of record that addresses the 
Veteran's actual symptoms and level of functioning.

In sum, the evidence of record demonstrates that although the 
Veteran reports irritability problems, as stated above, there 
is no indication of a lack of impulse control.  The record 
also demonstrates that he is able to function independently, 
has good hygiene and has no delusions or cognitive 
impairment.  He does, however, exhibit a depressed mood, 
anxiety, suspiciousness, chronic sleep impairment, obsessive 
ritualistic behavior, daily panic attacks, difficulty in 
adapting to stressful situations, and suicidal ideation.  
Additionally, the Veteran is unable to establish and maintain 
effective relationships as evidenced by his difficult 
relationship with his children and his total lack of friends.  
Based on the foregoing, the Board finds that the Veteran's 
PTSD more closely approximates the criteria for a 70 percent 
rating for the entire appeal period and entitlement to an 
increased rating on a schedular basis is therefore warranted.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

As a final note, the Board acknowledges the Veteran's own 
statements that he is entitled to higher disability ratings.  
The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
However, while the Board notes that the Veteran is competent 
to provide evidence regarding symptomatology, he is not 
competent to provide an opinion regarding the severity of his 
symptomatology.  Such evidence must come from a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The evidence does show that symptomatology associated with 
the Veteran's PTSD more nearly approximates the schedular 
criteria associated with a higher rating for the entire 
appeal period.  

Under the above circumstances, the Board finds that the 
evidence is in favor of the Veteran's claim for an increased 
initial evaluation for PTSD for the entire appeal period, but 
a preponderance of the evidence is against higher evaluations 
than are assigned herein.  Additionally, the Board has 
considered the benefit of the doubt rule and determined that 
the claim must be granted.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the Veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).  In reaching 
such a determination, the central inquiry is "whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a).

The Veteran is service-connected for PTSD, which is rated as 
70 percent disabling, effective April 7, 2004.  Thus, as of 
such date he meets the criteria for schedular consideration 
of TDIU.  See 38 C.F.R. § 4.16(a) (2008).  For reasons stated 
immediately below, the Board finds that the evidence of 
record demonstrates that the Veteran's service-connected PTSD 
renders him unable to secure and follow a substantially 
gainful occupation.  

The symptomatology associated with the Veteran's service-
connected PTSD has been described in some detail above in 
connection with the first issue on appeal.  The Board will 
not belabor the point that the Veteran's anxiety, panic 
attacks, and problems interacting with others appropriately 
evidences difficulty adapting to a worklike setting, as such 
has already been detailed in the discussion of the increased 
rating claim above.  Of particular significance, however, are 
two May 2008 letters from former employers of the Veteran 
stating that he is not suitable for employment because the 
manifestations of his PTSD pose potential harm to both the 
employees and clients.  In addition, a March 2006 medical 
record entry written by his treating psychiatrist at 
Heartland VAMC noted that the severity of the Veteran's 
disorder renders him disabled and unemployable.  

In short, the medical and other evidence of record indicates 
that the Veteran's service-connected PTSD is productive of 
serious symptomatology which can be said to preclude 
employability.  Based on the above analysis, the Board 
concludes that a grant of TDIU is warranted under 38 C.F.R. § 
4.16(a).  The benefit sought on appeal is accordingly 
granted.


ORDER

Entitlement to an increased initial evaluation of 70 percent 
throughout the appeal, but not greater, for service-connected 
PTSD is granted.

Entitlement to a TDIU is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.


REMAND

The record reflects that the Veteran is in receipt of social 
security disability benefits.  Indeed, the Veteran states at 
the March 2009 travel board hearing that he receives social 
security benefits and is 100 percent disabled.  VA has a duty 
to obtain Social Security Administration (SSA) records when 
they may be relevant to a claim.  Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).  Furthermore, the Court of 
Appeals for Veterans Claims (Court) has held that SSA records 
cannot be unilaterally deemed irrelevant by VA because the 
possibility that such records contain relevant evidence 
pertaining to etiology cannot be foreclosed absent a review 
of these records.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187-8 (2002).  The records associated with the Veteran's 
award of social security disability benefits are not of 
record and no attempt to obtain such records has been made.  
Thus, a remand to obtain the Veteran's social security 
disability records is necessary before proceeding to evaluate 
the merits of the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Social Security 
Administration (SSA) and request a copy 
of their decision as well as copies of 
any medical records used by that agency 
in making a determination on behalf of 
the Veteran for SSA benefits purposes.  
Any such records received should be 
associated with the Veteran's claims 
folder.  If the search for such records 
has negative results, a statement to 
that effect should be placed in the 
Veteran's claims folder.

2.	Then the Veteran's claims should be 
readjudicated.  If any benefit on 
appeal remains denied, the Veteran 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


